DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 622.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: Page 6 line 4 recites “the first layer 603”, where reference numeral “603” is inconsistent with designation “a first layer 605” in preceding line 3.  It appears that reference numeral “603” is meant for the wireless circuit (see page 7 lines 19-20) and not the first layer.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HONTELE (EP 3,627,044 A1).
Regarding claim 1, HONTELE discloses a light bulb apparatus (Fig.1 shows lighting device 1 described in ¶0039), comprising: a bulb shell (housing 2 that includes light-transmissive envelope); an antenna (9 in Fig.2 described as communication module or antenna 9 in ¶0045); a driver (¶0022 describes “The lighting device may include circuitry capable of converting electricity from a power supply to electricity suitable to operate or drive the at least one light-emitting element. The circuitry may be capable of at least converting between Alternating Current and Direct Current and converting voltage into a suitable voltage for operating or driving components of the lighting device, such as the light-emitting module”); a light source plate (carrier substrate 4 connected to heat-transferring element 5 as described in ¶0050) with a first layer (carrier substrate 4 in Fig.2) and a second layer (heat-transferring element 5 in Fig.3), wherein a LED module (light-emitting module 7 in Fig.2 described in ¶0044 as light-emitting elements comprising LEDs) is disposed on the first layer (carrier substrate 4 in Fig.2), wherein the second layer (heat-transferring element 5 in Fig.3) comprises a metal portion (¶0018 describes the heat-transferring element may be made of aluminum (Al)), wherein the metal portion (5) carries heat (¶0050 describes “when the heat-transferring element 5 is connected with the carrier substrate 4 (e.g., in an assembled state of the lighting device 1), the carrier substrate 4 partly overlies the heat-transferring element 5 such that at least a part or portion of the first region 6 of the carrier substrate 4 overlies the heat-transferring element 5”) generated by the LED module (¶0044 describes first region 6 comprises a light-emitting module, schematically indicated at 7) for heat dissipation, wherein the antenna (9) is disposed upon the first layer (¶0046 describes “Figure 2, the carrier substrate 4 may comprise a first side, at which the light-emitting module 7 and the communication module 9 are arranged”); and a bulb cap (base 3 in Fig.1 described in ¶0039) connected to an external power, wherein the driver (¶0046) is electrically connected (intrinsic) to the antenna (9) for receiving a wireless signal, wherein the driver converts the external power to a driving current (¶0022 describes “The lighting device may include circuitry capable of converting electricity from a power supply to electricity suitable to operate or drive the at least one light-emitting element. The circuitry may be capable of at least converting between Alternating Current and Direct Current and converting voltage into a suitable voltage for operating or driving components of the lighting device, such as the light-emitting module”) supplied to the LED module (7).
Regarding claim 18, HONTELE discloses the bulb cap (base 3 in Fig.1 described in ¶0039) having an Edison cap (base 3 in Fig.1 described in ¶0039 as an Edison screw base) for attaching to an Edison socket for connecting to the external power.


Allowable Subject Matter
Claims 2-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach:
From claim 2, the light bulb apparatus of claim 1, wherein the antenna is a ceramic module embedding a metal antenna unit.
From claim 3, the light bulb apparatus of claim 2, wherein the ceramic module is a plate with a horizontal diameter of a bottom surface larger than a thickness of the ceramic module, wherein the bottom surface engages the first layer of the light source plate.
From claim 4, the light bulb apparatus of claim 3, wherein an antenna conductive path is disposed to connect the antenna and the second layer of the light source plate to use the second layer together forming an antenna receiver.
From claim 5, the light bulb apparatus of claim 4, wherein the metal portion of the second layer has an antenna pattern corresponding to the wireless signal.
From claim 6, the light bulb apparatus of claim 5, wherein the light source plate has a third layer disposed between the first layer and the second layer, wherein the third layer has a larger thickness than the first layer and the second layer.
From claim 7, the light bulb apparatus of claim 5, wherein the light source plate further comprises a fourth layer, wherein the fourth layer is electrically connected to the antenna, wherein the second layer and the fourth layer correspond to different wireless frequencies.
From claim 10, the light bulb apparatus of claim 2, wherein the driver has a driver plate, wherein the driver plate and the LED module are placed on opposite sides of the light source plate, wherein a wireless circuit is placed on the light source plate, wherein the LED module and the wireless circuit are electrically connected to the driver on the driver plate via signal pins of the driver plate, wherein the signal pins are inserted into sockets on the light source plate.
From claim 11, the light bulb apparatus of claim 2, wherein the light source plate has a central groove for placing the antenna.
From claim 12, the light bulb apparatus of claim 11, wherein an electric insulator is placed between the antenna and the light source plate.
From claim 13, the light bulb apparatus of claim 2, wherein the ceramic module containing multiple antenna units, wherein the multiple antenna units respectively correspond to different wireless protocols.
From claim 14, the light bulb apparatus of claim 13, wherein the multiple antenna units are detachably stacked together.
From claim 17, the light bulb apparatus of claim 2, wherein the driver and the LED module are placed on the same side of the light source plate, and the antenna is placed in a center of the light source plate.
From claim 19, the light bulb apparatus of claim 18, wherein the driver and the LED module are placed at opposite sides of the light source plate, wherein the driver has an antenna pin inserted through a pin hole of the light source plate to electrically connected to the antenna.
From claim 20, the light bulb apparatus of claim 19, wherein the driver has a power pin inserted through the pin hole to electrically connect to the LED module.
For claims 2-17 and 19-20 collectively depending from claim 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHEN et al (CN 103912810 A) discloses an LED lighting device incorporating antenna 14 with LED module, using a radio-frequency antenna being a PCB antenna, a plate loading ceramic antenna, metal film antenna, the flexible FPC antenna and laser etching LDS antenna in paragraph 0003.  CAO et al (CN 109519728 A) shows an intelligent LED lamp bulb shown in FIG. 4, having a radio frequency circuit 62 and antenna 61 can be made into a module and then welded on the substrate 4, where the first sub-substrate 41 comprises a first layer 411 and a second layer 412, the first layer 411 and the second substrate 42 located on the same plane, a radio power supply circuit 63 provided on the first layer 411, antenna 61 and radio frequency circuit 62 are provided on the second layer 412, i.e., radio frequency power supply circuit 63 and the light source module 5 are located on a same plane.  CREEMERS et al (WO 2016146339 A1) shows a lighting device having a first RF antenna Al mounted on ring- shaped printed circuit board PCB, and of  close proximity of antenna Al to the metal heat spreader and heat sink causes the antenna Al to have a low impedance and low radiation level, and a second RF antenna A2 mounted on the underside of the plastic front cap FC so that it is adapted to be excited by and to excite the first antenna Al .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

June 18, 2022
AC